Judgment of conviction of the County Court of Orange county reversed on the law, the indictment dismissed, defendant discharged and bail exonerated. Appeal from orders dismissed. The crime charged in the indictment, second count, was the buying and receiving of stolen and wrongfully acquired property contrary to section 1308 of the Penal Law. The stolen property was eoneededly received by the defendant in Kings county, but the defendant was convicted of concealing or withholding the stolen property in Orange county. This conviction was not justified under the indictment presented. This court further certifies that it has reviewed the facts and is satisfied with the judgment in that respect. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.